                    Wisconsin Circuit Court Access (WCCA)
Melanie M Beasley vs. Robert S Wilkinson
Milwaukee County Case Number 2015CV000488
Court Record Events
  Date       Event                                                      Court Official         Court Reporter
1 01-15-2015 Temporary restraining order                                Conen-30, Jeffrey A.

2 01-15-2015 Petition for TRO/injunction

3 01-26-2015 Petitioners statement of resp possession firearms          TRO Court
              Additional Text:
              filed. Yes, I believe the respondent currently, or within the past six months, owned or possessed
              firearm. .40 caliber smith and wesson (1); ruger lcp .380 (1); rifles, shotgun


4 01-26-2015 Injunction hearing                                         Rustad, Janice M.      Digital Recording
              Additional Text:
              Petitioner appears in court with attorney Jamie Lavora. Respondent appears in court with
              attorney Dan Sanders. Hearing for Injunction proceeded. Sworn: Petitioner and Respondent.
              Examined and cross-examined: Petitioner 10:58 Break 11:12 Recall Case Same Appearances
              Continued cross-examination of petitioner. Redirect. Recross. Exhibits moved into evidence.
              11:53 case adjourned to 1:15pm. 1:25 Recall Case Same Appearances. Redirect/Recross of
              petitioner. Exhibits moved into evidence. Sworn for petitioner: Shannon Lewandowski 2:35 take
              a break. 3:11 Recall Case Same Appearances. Petitioner rest. Sworn for respondent: Christine
              Wilkinson. Exhibit moved into evidence. Respondent examinded. The time for hearing on an
              Injunction is extended and rescheduled for MARCH 23, 2015 at 2:15PM, ROOM 712,
              COURTHOUSE. If a temporary restraining order has been issued, it remains in effect until the
              injunction hearing is held. Parties given copies of Order. Filed, signed Order Extending Time for
              Hearing. 4:18 pm hearing concluded.


5 03-09-2015 Transcript
              Additional Text:
              from Injunction Hearing on 1/26/15 (173 pages), filed.


6 03-23-2015 Stipulation and Order                                      Conen-30, Jeffrey A.
              Additional Text:
              for Substitution of Counsel, signed and filed.


7 03-23-2015 Injunction hearing                                         Rustad, Janice M.      Digital Recording
              Additional Text:
              Petitioner appears in court with attorney Richard J. Smith. Respondent appears in court with
              attorney Dan Sanders. Hearing for injunction proceeded. Sworn and examined: Respondent
              Petitioner through counsel introduce photograph. Sworn for rebuttal: Petitioner Closing



                Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 5 Document 96-2
Page 1 of 2                                                                                     Ex. 25
                            Court Record Events for 2015CV000488 in Milwaukee County

              argument. The petitioner failed to meet the burden of proof. Harassment: 813.125 and 48.25(6),
              Wis. Stats. Domestic abuse: 813.12, Wis. Stats. Filed, signed Order Dismissing/Denying Petition
              for Injunction.


8 03-23-2015 Injunction denied                                         Rustad, Janice M.
              Event Party
              Wilkinson, Robert S


9 03-23-2015 Dismissed                                                 Conen-30, Jeffrey A.

10 04-13-2015 Transcript
              Additional Text:
              of Injunction Hearing on March 23, 2015 (84 pages), filed.


11 05-13-2015 Petition
              Additional Text:
              Affidavit and Proposed Order Concerning Removal of Address Information from Online Records,
              received. Forwarded to the Court for review/signature


12 06-09-2015 Order                                                    Conen-30, Jeffrey A.
              Additional Text:
              Petition, Affidavit and Order Concerning Removal of Address Information from Online Records,
              signed and filed.


13 06-09-2015 Order to seal party address                              Conen-30, Jeffrey A.
              Event Party
              Wilkinson, Robert S




                Case 2:16-cv-01089-WED Filed 07/12/19 Page 2 of 5 Document 96-2
Page 2 of 2                                                                  Generated on 10-29-2015 at 06:07 pm
   1   story about the forcible sex on November lOth of 2014.

   2               It was not even remotely hinted at by her on

   3   January 26th.           It comes out for the first time today in

   4   Attorney Smith's cross-examination of my client,               who

   5   denied it;    and then he put her on in rebuttal to then say

   6   the dirty deed that he had done this -- this horrible

   7   thing to her on November lOth of 2014;              and it comes to

   8   light for the first time in this courtroom 15 minutes

   9   ago.

10                 This is ludicrous.            There's no reasonable grounds

11     to grant this injunction.

12                 THE COURT:          I've heard hours and hours of

13     testimony.        Ms.   Beasley was not rushed.       We spent most of

14     the -- what,       from 10:15 until noon and most of the

15     afternoon.

16                 Mr.    Wilkinson didn't even get a chance to testify

17     until probably,         what,   about 20 minutes toward the end of

18     the day.

19                 We heard from Detective Lewandowski.            We heard

20     from Mrs.    Wilkinson for probably an hour.

21                 The rest of that was Ms.          Beasley's testimony.

22                 I've looked -- I've listened to all of that and

23     everything I've heard today.              I've reviewed all the

24     documents that were in the file,             and a lot of that is

2 .s   these text messages that were past due last


                                            82
              Case 2:16-cv-01089-WED Filed 07/12/19 Page 3 of 5 Document 96-2
  1               Some of them were on camera,             were like screen

  2   shots.     Others were things that were printed off.

  3               A lot of things that were said were taken out of

  4   context.        Things that said in the testimony were taken out

  5   of context.

  6               And then when I     got the complete text messages,

  7   the more context -- this was a tawdry affair.                   No question

  8   about it.       Nobody here is blameless in that regard.

  9               But having a tawdry affair is not harassment.

10    I've listened to the testimony.               As I   said,   a lot of

11    these -- this testimony about these text messages when

12    you've got the whole context of the text messages,                  there's

13    a   comple~e    over glowing of what it was about.

14                I   think the move today to go through those two

15    events again where we had quite a bit of detail last time

16    and for the first time drop a couple of bombshells is not

17    credible.
1 0
~u                The testimony was already shaky last time.                  Today

19    it's completely incredible.

20                I   do not -- I do not condone their behavior,               not

21    by a long shot; but it is not harassing.

22                And the petition for the harassment injunction is

23    denied.

24                Case   lS   dismissed.        Temporary restraining order's

25    are liftsd.


                                           83
             Case 2:16-cv-01089-WED Filed 07/12/19 Page 4 of 5 Document 96-2
   1             ATTORNEY SANDERS:        Thank you,     Your Honor.

   2             THE COURT:      Mr.   Wilkinson will take a seat in the

   3   green chairs so he can get a copy of the dismissal.

   4             Ms.   Beasley will have a seat in the gold chairs

   5   so she can get a copy of the dismissal.

   6             (Whereupon proceedings were concluded at

   7   3:58p.m.)

   8

   9                                   * * * *
10

11     STATE OF WISCONSIN)
                             )   ss:
12     MILWAUKEE COUNTY      )

13

14

15

16                      I,   FRANCINE L.     O'CLAIRE,   an official court

17     reporter in and for the Circuit Court of Milwaukee County,

18     do hereby certify that I        have carefully transcribed from

19     and compared the foregoing pages with the original

20     electronic recording from said proceeding and that this

21     transcript is true and correct to the best of my ability.
')')
LL


23

24

25                      Dated at Milwaukee,       Wisconsin,    this   6th day


                                        84
           Case 2:16-cv-01089-WED Filed 07/12/19 Page 5 of 5 Document 96-2
